                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,
              Plaintiffs,

       v.                                              Case No. 18-C-1551

SYMBIONT CONSTRUCTION, INC., et al.,
              Defendants.


                                DECISION AND ORDER

       The plaintiffs, Roumann Consulting Inc. and Ronald Rousse, previously filed a

civil action in this court against an entity called T.V. John & Son, Inc. (“TVJ”), alleging

breach of contract and related claims. See E.D. Wis. Case No. 17-C-1407. That action

is pending before me. After I denied the plaintiffs’ motion to file a second amended

complaint in the that case, the plaintiffs commenced this action against Symbiont

Construction, Inc. (which is alleged to be the new name of T.V. John & Son, Inc.), two of

its corporate affiliates (which are alleged to be alter egos of Symbiont Construction,

Inc.), and four of the company’s owners and managers. For the most part, in this action,

the plaintiffs allege the same claims against the Symbiont defendants as they allege

against TVJ in the first-filed action. Although the plaintiffs also allege several new

claims, nearly all of them arise out of the same facts as the claims alleged in the first-

filed action.

       The defendants have moved, under Federal Rule of Civil Procedure 12(b)(6), to

dismiss this action on the ground of “claim splitting.” This ground, which is related to

claim preclusion (also known as res judicata) but is distinct from that doctrine, allows a
federal court, in the exercise of its discretion, to dismiss a suit that is duplicative of

another pending federal suit. In a nutshell, the doctrine of claim splitting applies when

the first suit would preclude the second suit but for the fact that no final judgment has

been entered in the first suit. See Katz v. Gerardi, 655 F.3d 1212, 1217–19 (10th Cir.

2011). The defendants also contend that, to the extent certain claims in the second suit

are new, they should be dismissed on the merits. I consider these matters below.

                                    I. BACKGROUND

       According to the allegations of the complaint in this action, which I accept as true

for purposes of this motion, Roumann Consulting is a Canadian company that provides

bidding and management services for construction projects. Ronald Rousse, a citizen of

Canada, is Roumann’s sole owner. Defendant Symbiont Construction, Inc., is a

construction general contracting firm that was formerly known as T.V. John & Son, Inc.

Compl. ¶ 8. 1 The plaintiffs allege that defendants Symbiont Holding Company, Inc., and

Symbiont Science, Engineering, and Construction, Inc., although incorporated as

distinct legal entities from Symbiont Construction, are in fact alter egos of Symbiont

Construction and each other and therefore should have their separate corporate

identities disregarded. See id. ¶ 88. The plaintiffs also allege that the four individual

defendants—Thomas Bachman, Sonya Simon, Edward Manning, and Timothy

Nelson—are “co-owners” and officers of the Symbiont entities. Id. ¶¶ 10–13, 31.

       The facts that led the plaintiffs to file both this suit and Case No. 17-C-1407 are

as follows. In late 2011, before TVJ became an affiliate of Symbiont, TVJ hired Rousse


1 In general, all citations to a complaint are to the complaint in this action. However, I
will occasionally cite the complaint in the first-filed case, and when I do so I will append
the case number (17-C-1407) to the citation.


                                             2
as an employee and entered into a formal employment agreement with him. At that

time, Rousse had relationships with various “light commercial” construction customers,

including The Kroger Company and Menard, Inc. By hiring Rousse, TVJ gained access

to these customers and was able to expand its business in the light commercial

construction market. The employment agreement provided that Rousse would receive a

30% commission on the gross profit of all new business that he brought to TVJ. The

parties performed under this agreement for several years, and Rousse helped TVJ

secure substantial business with customers such as Menards and Kroger.

      In March 2015, TVJ was purchased by defendant Symbiont Holding Company,

Inc. Under the terms of the purchase agreement, TVJ’s assets and liabilities were

assumed by Symbiont Holding, including TVJ’s obligations and liabilities under the

employment agreement with Rousse. Compl. ¶ 30. That same month, the parties

decided to convert Rousse from an employee to an independent contractor. Rousse

formed Roumann Consulting, and on March 25, 2015, TVJ and Roumann entered into

an independent contractor agreement.

      Under the independent contractor agreement, Rousse 2 was to pursue work for

specific clients—Menards, Kroger, The Fresh Market, and L.A. Fitness—and assist with

the management of construction projects for these clients. In exchange, TVJ agreed to

pay Rousse an hourly rate and a commission of 30% of the net profits realized on each

project. Like with the employment agreement, the parties performed under the

independent contractor agreement for some time, and Rousse continued to obtain


2 Although the agreement was technically between TVJ and Roumann Consulting, I will
refer to Rousse as a party to the contract because he is the only agent of Roumann
involved in this suit and only his acts are at issue.


                                          3
substantial business for TVJ from Menards, Kroger, and other light-construction

customers.

      The plaintiffs allege that, by later in 2015, Symbiont’s co-owners and managers

(i.e., Bachman, Simon, Manning, and Nelson) started to believe that Rousse was

overcompensated. In the spring of 2017, they “unsuccessfully attempted to persuade

Mr. Rousse and Roumann Consulting to lower Roumann Consulting’s commission

rates.” Compl. ¶ 49. Ms. Simon—Symbiont’s general counsel—began to “undermine or

harass” Rousse and told him that he was “unnecessary” and that Symbiont “could

function properly without him.” Id. ¶ 50. Further, as the spring progressed, Symbiont and

TVJ communicated directly with Rousse’s customers in an effort to cut him out of the

business. Id. ¶ 51. On two occasions, TVJ’s president (Nelson) and Rousse had

disputes over certain clients and projects, and Nelson purported to terminate Rousse

over these matters. Id. ¶ 52. However, Rousse continued to work for TVJ.

      In August 2017, Bachman, Manning, Nelson, and Simon had a meeting in which

they decided they wanted to terminate the independent contractor agreement with

Rousse/Roumann. Compl. ¶ 54. That agreement provided that either party could

terminate it “for any reason” on 30 days’ written notice. Agreement § 4.1, ECF No. 1-1.

However, the agreement drew a distinction between termination for “Willful Misconduct”

and termination “for any reason other than ‘Willful Misconduct.’” Id. § 4.2(b)–(d). Under

the relevant provisions, if TVJ terminated the agreement for any reason other than

willful misconduct, it was required to continue making commission payments to Rousse

on projects related to his clients (i.e., Kroger, Menards, etc.) that TVJ accepted either

while the agreement was in force or during the two-year period following the




                                           4
agreement’s termination. Id. § 4.2(b). If, however, TVJ terminated the agreement for

willful misconduct, then Rousse was not entitled to post-termination commission

payments.

      The independent contractor agreement did not contain a noncompete provision

or other provisions that limited Rousse’s ability to work for or consult with another

construction firm following his termination, whether for willful misconduct or otherwise.

Nor did it prevent Rousse from soliciting the customers, such as Menards and Kroger,

that he had brought to TVJ or from hiring TVJ’s employees. However, Symbiont’s four

officers and co-owners wanted to prevent Rousse from taking his former customers to a

competing construction firm after he was terminated. They also wanted to prevent

Rousse from hiring away TVJ’s employees.

      On August 21, 2017, TVJ sent a letter to Rousse notifying him that TVJ was

terminating the agreement, effective September 20, 2017. See Compl. Ex. 2, ECF No.

1-2. The letter was printed on TVJ letterhead but was signed by both Timothy Nelson,

as the president of TVJ, and Edward Manning, Jr., as the CEO of “Symbiont®”. Id. The

letter did not state that TVJ was terminating the agreement for willful misconduct.

Moreover, the letter stated that TVJ intended to make commission payments to Rousse

for projects accepted during the two-year period following the agreement’s termination.

The letter stated that this two-year period would end on September 20, 2019.

      In the letter, TVJ told Rousse that, given his right to receive commissions on

projects accepted by TVJ during the two-year period following his termination from

Menards, Kroger, L.A. Fitness, and The Fresh Market, the parties had a “mutual

interest” in having TVJ continue to book profitable business with these customers. Id.




                                           5
TVJ stated that, therefore, it expected Rousse not to disparage TVJ or Symbiont,

interfere with its contracts with these customers, or solicit TVJ’s employees. TVJ told

Rousse that if he disparaged TVJ, interfered with its customer contracts, or solicited its

employees, TVJ would cease making commission payments and consider taking legal

action.

          At the same time that TVJ sent the termination letter to Rousse, it sent notices of

the termination to Kroger, Menards, and Rousse’s other clients. TVJ informed these

clients that its parting with Roumann was “amicable” and that TVJ would continue

working on the clients’ projects. Compl. ¶ 71.

          After Rousse received the termination notice, he initially acquiesced in TVJ’s

request that he not interfere with TVJ’s relationship with Kroger, Menards, and the other

clients. Compl. ¶ 77. Moreover, on September 22, 2017, TVJ made a post-termination

payment to Rousse in the amount of $56,038.44. However, the plaintiffs allege that,

after September 22, 2017, Symbiont’s managers asked Rousse to accept a single lump-

sum payment in lieu of ongoing commission payments so that the parties would not

have to “continue the business ‘marriage’ for the next two years (or more)” as

contemplated by the independent contractor agreement. Id. ¶ 78. Rousse declined this

request. At that point, Symbiont’s managers decided that, during his time at TVJ,

Rousse had engaged in “willful misconduct” in certain respects and that therefore they

could terminate the agreement without making additional commission payments. Id.

¶ 79.

          In Rousse’s view, TVJ failed to make a required post-termination payment at the

end of September or early October of 2017. On October 13, 2017, he and Roumann




                                               6
commenced the action for breach of contract against TVJ that is pending as Case No.

17-C-1407. On January 17, 2018, the plaintiffs filed an amended complaint in that action

alleging that TVJ breached the employment contract and breached the independent

contractor agreement by failing to make required payments. (The amended complaint

includes a count for breach of the duty of good faith and fair dealing, but this count

simply repeats the allegations of the breach-of-contract counts.) The amended

complaint also alleges that, following Rousse’s termination, TVJ mishandled certain

projects for his former clients, including Kroger. See Compl. in 17-C-1407 ¶ 40.j. The

amended complaint alleges that because of TVJ’s incompetence, it earned fewer profits

on these projects than it would have if Rousse had still been involved. The amended

complaint alleges that because Rousse was entitled to 30% of all the profits that TVJ

earned on the projects for his former clients, TVJ’s incompetence caused an “erosion”

of his commissions, making it liable for the difference. See id.

       When TVJ answered the first amended complaint in Case No. 17-C-1407, it also

filed a counterclaim seeking a declaration that the plaintiffs were entitled to no further

payments under the independent contractor agreement. The counterclaim alleged two

grounds for such a declaration. First, it alleged that Rousse had engaged in willful

misconduct and that therefore the independent contractor agreement should be deemed

to have been terminated for willful misconduct, which would entitle the plaintiffs to no

post-termination payments. Second, the counterclaim alleged that Rousse had

materially breached the independent contractor agreement by failing to return TVJ’s

property and confidential information at the time of his termination. 3

3 Contemporaneously with my opinion in this case, I am issuing an order granting the
plaintiffs’ motion for summary judgment on TVJ’s counterclaims in Case No. 17-C-1407.


                                             7
        On March 20, 2018, the plaintiffs filed a motion for leave to file a second

amended complaint in Case No. 17-C-1407. The proposed second amended complaint

named Symbiont Science, Engineering, and Construction, Inc., as a party. However,

that complaint did not allege distinct claims against this Symbiont entity. Instead, it

alleged that Symbiont was TVJ’s alter ego and that therefore the two companies should

be treated as a single corporate entity. See Prop. Second Am. Compl. in 17-C-1407

¶ 23. Thus, according to that complaint, Symbiont was liable to the plaintiff to the same

extent TVJ was. The proposed second amended complaint also alleged a new cause of

action against both TVJ and Symbiont—intentional interference with prospective

business relations. This cause of action alleged that TVJ and Symbiont engaged in

wrongful conduct that “disrupted” Rousse’s “relationships” with the clients that he

previously brought to TVJ, i.e., Kroger, Menards, and the Fresh Market. Id. ¶ 84. The

alleged wrongful conduct consisted of advising these customers that Rousse had been

terminated and “disparag[ing]” Rousse and Roumann Consulting in unspecified ways.

Id. ¶ 83.

       In an order dated May 7, 2018, I denied the plaintiffs’ motion for leave to file the

second amended complaint. See ECF No. 30 in Case No. 17-C-1407. I noted that the

motion was filed after the deadline for joining parties and amending pleadings, and that

therefore the plaintiffs had to establish good cause for modifying the scheduling order

before they could be granted leave to amend. I found that the plaintiffs had not shown

good cause, and therefore I denied the motion for leave to amend.

       On October 2, 2018, the plaintiffs filed their complaint in the present action, which

is based largely on the same factual matter as the complaint in 17-C-1407, namely,




                                             8
Rousse’s termination, TVJ’s failure to pay amounts due under the employment and

independent contractor agreements, and TVJ’s alleged incompetence in handling

projects for Rousse’s former clients following his termination.

       The first three causes of action alleged in the complaint in this case are identical

to the first three causes of action in Case No. 17-C-1407: Count I is for breach of the

employment agreement, 4 Count II is for breach of the independent contractor

agreement, and Count III is for breach of the duty of good faith and fair dealing.

Moreover, the plaintiffs allege a separate cause of action (Count VIII) for breach of the

duty of good faith and fair dealing that expands on the claim of commission erosion

alleged in the amended complaint in Case No. 17-C-1407. In addition, two causes of

action alleged in this case could be characterized as affirmative defenses to TVJ’s

counterclaims in the Case No. 17-C-1407. In one such cause of action (Count IX), the

plaintiffs allege that the defendants are estopped from asserting willful misconduct as a

basis for refusing to make payments under the independent contractor agreement. In

another (Count X), the plaintiffs allege that the defendants have waived their right to

assert willful misconduct as a basis for refusing to make such payments. 5

       The fifth cause of action in this case is the claim for intentional interference with

prospective business relations that the plaintiffs had alleged in their proposed second

amended complaint in Case No. 17-C-1407. That is, the plaintiffs allege that by

4Count I also includes an allegation that TVJ violated Wisconsin wage and hour law,
but this is merely an alternative legal theory for the same underlying grievance, namely,
TVJ’s failure to pay amounts due under the employment agreement.
5 Because TVJ’s counterclaims seek only declaratory relief stating that it does not owe
Rousse payments under the independent contractor agreement, the plaintiffs’ claims for
estoppel and waiver could also be characterized as alternative legal theories for
obtaining the relief sought in Case No. 17-C-1407, namely, the amounts owed under the
independent contractor agreement.


                                             9
informing Rousse’s customers that he had been terminated and by disparaging him in

unspecified ways, the defendants “disrupted” Rousse’s relationships with those

customers. Compl. ¶¶ 139–40.

      The complaint in this action also alleges four new causes of action that are based

on the same facts as the amended complaint in Case No. 17-C-1407. First, in Count VI,

the plaintiffs allege that the Symbiont entities and their owners and managers all

conspired to injure Rousse in his business, in violation of Wisconsin Statute § 134.01.

The basis for this conspiracy claim is the meeting that the managers held in August

2017 in which they decided to terminate the agreement, along with their later decision to

refuse to make post-termination payments after Rousse refused to accept a lump-sum

buyout. Second, in Count XIII, the plaintiffs allege that this same conduct amounted to a

violation of Wisconsin antitrust law. Third, in Count XI, the plaintiffs allege that the

defendants unjustly enriched themselves by retaining Rousse’s commissions. Fourth, in

Count XII, the plaintiffs allege that Symbiont and the two officers who signed the August

21, 2017 termination letter fraudulently induced him to refrain from interfering with TVJ’s

relationship with his former customers by promising to pay him post-termination

commissions on projects that TVJ booked with those customers.

      Finally, the complaint alleges two causes of action (Counts IV and VII) that are

based on conduct not at issue in Case No. 17-C-1407. Here, the complaint alleges that,

during his time at TVJ, Rousse shared various forms of confidential information—

namely, "subcontractor and supplier lists, bidding detail, technical information, and

costumer proposals”—with the company. Compl. ¶¶ 43, 124. Rousse alleges that the

independent contractor agreement protected his confidential information and granted




                                            10
TVJ the right to use such information only while the agreement was in force. He

contends that, in violation of the agreement, Symbiont has been using his confidential

information to prepare bids for new projects. The complaint seeks damages based on

Symbiont’s retaining and using this information and declaratory and injunctive relief

against Symbiont’s further using the information. 6

       The defendants now move to dismiss the complaint in this action for failure to

state a claim upon which relief may be granted. First, they contend that this action is

duplicative of Case No. 17-C-1407 and that therefore the complaint should be

dismissed for claim splitting. Second, they contend that certain claims asserted in this

action that may not be barred by the claim-splitting doctrine should be dismissed on the

merits because they fail as a matter of law.

                                      II. DISCUSSION

A.     Claim Splitting

       The doctrine of claim splitting is related to, but distinct from, the doctrine of claim

preclusion (also known as res judicata). See Curtis v. Citibank, N.A., 226 F.3d 133, 138

(2d Cir. 2000). Both doctrines serve the same interests of promoting judicial economy

and shielding parties from vexatious concurrent or duplicative litigation. Katz v. Gerardi,

655 F.3d 1212, 1218 (10th Cir. 2011). But claim splitting is more concerned with the


6  To some extent, the plaintiffs’ allegations concerning misuse of confidential
information are sprinkled throughout the other causes of action. For example, in the
unjust-enrichment count, the plaintiffs allege that the defendants’ use of the confidential
information resulted in unjust enrichment. However, these additional allegations relate
to alternative legal theories rather than distinct claims for relief. The plaintiffs have one
basic grievance relating to the confidential information, namely, that the defendants
wrongfully retained it and are using it to compete with Rousse. And the relief requested
is the same for all legal theories: damages for use of the information and an order
requiring the defendants to return the confidential information.


                                               11
district court’s comprehensive management of its docket, whereas claim preclusion

focuses on protecting the finality of judgments. Id.

       Claim preclusion “applies to bar a second suit in federal court when there exists:

(1) an identity of the causes of actions; (2) an identity of the parties or their privies; and

(3) a final judgment on the merits.” Bernstein v. Bankert, 733 F.3d 190, 226 (7th Cir.

2013) (internal quotation marks and citation omitted). Claim splitting, in contrast, applies

when the first two elements of claim preclusion are present but final judgment has not

yet been entered in the first suit. See Katz, 655 F.3d at 1218. In short, “the test for claim

splitting is not whether there is finality of judgment, but whether the first suit, assuming it

were final, would preclude the second suit.” Id.

       In deciding whether claim splitting applies here, I start by noting that the parties

to this case and Case No. 17-C-1407 are not identical. The defendant in Case No. 17-

C-1407 is T.V. John & Son, Inc., which I have been referring to as “TVJ.” In contrast, the

defendants in the present case are (1) Symbiont Construction, Inc.; (2) Symbiont

Holding Company, Inc.; (3) Symbiont Science, Engineering and Construction, Inc.; and

(4) the “co-owners” (see Compl. ¶ 31) and officers of these entities: Thomas Bachman,

Sonya Simon, Edward Manning, and Timothy Nelson. However, as explained below, all

defendants in this case are in privity with TVJ.

       First, the complaint alleges that Symbiont Construction, Inc., “is now T.V. John.”

Compl. ¶ 8. Thus, “Symbiont Construction, Inc.” and “T.V. John, Inc.” are simply two

different names for the same legal entity and therefore are the same party for preclusion

and claim-splitting purposes. Second, the remaining Symbiont entities—Symbiont

Holding, Inc., and Symbiont Science, Engineering, and Construction, Inc.—are parties




                                              12
to this case only because they are alleged to form part of “a single company branded

and called ‘Symbiont.’” Compl. ¶ 9. That is, the plaintiffs do not allege that Symbiont

Holding or Symbiont Science are liable because they committed acts separately from

TVJ/Symbiont Construction that harmed them. Instead, they allege that Symbiont

Holding and Symbiont Science are liable because the relevant “corporate veils” should

be pierced. See Compl. ¶ 88 (alleging that TVJ, which is actually Symbiont

Construction, and the remaining Symbiont entities have “failed to maintain separate

corporate identities” and that therefore their “separate corporate identit[ies] should be

disregarded”). But if this allegation were true, then all three Symbiont entities would be

privies for preclusion and claim-splitting purposes. Torain v. AT&T Mgmt. Servs., LP,

353 F. App’x 37 (7th Cir. 2009); see also Supporters to Oppose Pollution, Inc. v.

Heritage Group, 973 F. 2d 1320, 1327 (7th Cir. 1992) (recognizing that a prior suit

against a “cat’s paw” will bar a later suit against the cat because the cat and its paw are

privies); Robinson v. Volkswagenwerk AG, 56 F.3d 1268, 1275 (10th Cir. 1995)

(allegation of alter ego liability establishes privity between two corporations for purposes

of claim preclusion). Finally, the owners and officers of a corporation are generally

deemed to be in privity with the corporation. See Horwitz v. Alloy Auto. Co., 992 F.2d

100, 103 (7th Cir. 1993) (CEO and owner of corporation in privity with corporation);

Rutledge v. Eli Lilly & Co., 545 F. App’x 523, 524–25 (7th Cir. 2013) (officer of

corporation in privity with the corporation). Accordingly, all parties to this suit are either

the same as, or in privity with, the party to Case No. 17-C-1407.

       Next, I address whether the causes of action are identical in this suit and Case

No. 17-C-1407. Federal law defines a “cause of action” as “a core of operative facts




                                             13
which give rise to a remedy.” Bernstein, 733 F.3d at 226 (quoting Shaver v. F.W.

Woolworth Co., 840 F.2d 1361, 1365 (7th Cir.1988)). Accordingly, the test for an

“identity of the causes of action” is “whether the claims arise out of the same set of

operative facts or the same transaction.” Id. (quoting Matrix IV, Inc. v. Am. Nat’l Bank &

Trust Co., 649 F.3d 539, 547 (7th Cir.2011)). “Even if the two claims are based on

different legal theories, the two claims are one for purposes of res judicata if they are

based on the same, or nearly the same, factual allegations.” Id. (internal quotation

marks omitted).

      In the present case, nearly all claims are based on the same or nearly the same

factual allegations as the claims in Case No. 17-C-1407. Those factual allegations

consist of the circumstances surrounding Rousse’s termination, TVJ’s failure to pay

amounts due under the employment and independent contractor agreements, and

TVJ’s alleged incompetence in handling projects for Rousse’s former clients following

his termination. Moreover, some of the counts alleged in this action are precisely the

same as counts alleged in Case No. 17-C-1407, including Count I for breach of the

employment agreement, Count II for breach of the independent contractor agreement,

and Count III for breach of the duty of good faith and fair dealing. Count VIII asserts a

separate claim for breach of the duty of good faith and fair dealing relating to “profit

erosion” but this is simply an expanded version of the claim for profit erosion that

appears in the amended complaint in Case No. 17-C-1407. Compare Compl. ¶¶ 162–72

with Am. Compl. in 17-C-1407 ¶ 51.j. 7 Other causes of action—Counts IX and X—are

7 To the extent that the claim for profit erosion identifies new projects that TVJ
supposedly botched since the date of the first amended complaint in Case No. 17-C-
1407, the plaintiffs are free to pursue damages related to those projects in Case No. 17-
C-1407.


                                           14
not true causes of action but instead allege reasons why TVJ’s counterclaims in Case

No. 17-C-1407 should fail, namely, estoppel and waiver. Alternatively, Counts IX and X

are merely alternative legal theories for obtaining the same relief sought in Case No. 17-

C-1407, namely, the amounts owed under the independent contractor agreement.

      Many of other counts are also nothing more than different legal theories for

seeking relief for the same basic grievances alleged in Case No. 17-C-1407. Count XI in

this action alleges unjust enrichment, but this is merely an alternative legal theory for

recovering the same damages for breach of contract at issue in Case No. 17-C-1407.

Count V alleges interference with prospective business relations. This is the same count

that the plaintiffs attempted to assert in their proposed second amended complaint in

Case No. 17-C-1407. Moreover, it arises out of the same facts alleged in that case,

namely, TVJ/Symbiont’s conduct at the time of the termination and shortly thereafter.

See Compl. ¶¶ 137–40. The same is true for the plaintiffs’ claims of conspiracy to injure

business (Count VI), fraudulent inducement (Count XII), and antitrust violations (Count

XIII)—these claims arise out of TVJ/Symbiont’s actions in terminating the independent

contractor agreement and later refusing to pay commissions.

      However, the complaint in this action asserts one claim that is not based on the

same operative facts or transaction as Case No. 17-C-1407. The plaintiffs allege that

the defendants are committing an ongoing, distinct breach of the independent contractor

agreement by using Rousse’s confidential information to bid on new projects. The

allegations forming the basis for this grievance appear in Counts IV and VII, but they

also appear briefly in other counts and in the main factual allegations of the complaint.

Although the facts relating to the use of such confidential information are generally




                                           15
related to the facts underlying the plaintiffs’ claim for nonpayment of commissions, I do

not think these claims involve the same or nearly the same factual circumstances.

Essentially, the respective claims each arise out of a different breach of the independent

contractor agreement—the claim in this case involves breach of the confidentiality

provisions, while Case No. 17-C-1407 involves breach of the commission and

termination provisions. Moreover, each breach is based on different conduct. The

confidentiality claim in this case involves the defendants’ conduct in using Rousse’s

confidential information when bidding for jobs, while Case No. 17-C-1407 involves the

defendants’ conduct in terminating Rousse, failing to pay post-termination commissions,

and mishandling projects for his former clients. Finally, at least some of the conduct

involved in the confidentiality claim is alleged to have occurred after the date of the first

amended complaint in Case No. 17-C-1407. Such conduct thus could not be within the

scope of the facts alleged in that complaint. See Curtis, 226 F.3d at 139 (“While claim

preclusion bars relitigation of the events underlying a previous judgment, it does not

preclude litigation of events arising after the filing of the complaint that formed the basis

of the first lawsuit.”).

        Accordingly, I conclude that the plaintiffs’ claim that the defendants have misused

his confidential information is not barred by the claim-splitting doctrine. However, all

other claims that the plaintiffs have alleged in this case will be dismissed for claim

splitting.

B.      Alternative Dismissal of Certain Claims on the Merits

        The defendants contend that, to the extent the plaintiffs’ claims in this action are

new, they must be dismissed on the merits. Specifically, the defendants focus on the




                                             16
plaintiffs’ claims for intentional interference with prospective business relations,

conspiracy to injure business, unjust enrichment, and antitrust violations. Because I

have already dismissed these claims for claim splitting, I do not need to address the

defendants’ alternative arguments for dismissal. However, because it is so clear that

these claims fail as a matter of law, I will explain why that is so.

       In addressing these claims on the merits, I look to see whether the complaint

“state[s] a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

complaint must, at a minimum, “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” Twombly, 550 U.S. at 555. In construing a plaintiff’s

complaint, I assume that all factual allegations are true but disregard statements that

are conclusory. Iqbal, 556 U.S. at 678.

       1.     Intentional Inference with Prospective Contract

       To prevail on a tortious interference claim under Wisconsin law, a plaintiff must

satisfy five elements: (1) an actual or prospective contract existed between the plaintiff

and a third party; (2) the defendant interfered with that contract or prospective contract;

(3) the interference was intentional; (4) the interference caused the plaintiff to sustain

damages; and (5) the defendant was not justified or privileged to interfere. Shank v.

William R. Hague, Inc., 192 F.3d 675, 682 (7th Cir. 1999), overruled on other grounds

by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013).




                                              17
      In their claim for tortious interference, the plaintiffs allege that TVJ/Symbiont is

liable for “disrupting” Rousse/Roumann’s “positive working relationships” with Menards,

Kroger, and other light-construction customers because it “intentionally and wrongly

advised the customer and client contacts that Mr. Rousse and Roumann consulting had

been terminated.” Compl. ¶¶ 137–40. The plaintiffs also allege that TVJ/Symbiont

“disparaged” Rousse/Roumann, but they do not identify the allegedly disparaging

statements. Id. ¶ 139.

      The first problem with this claim is that it does not allege that TVJ/Symbiont

interfered with a contract or a prospective contract. Rouse and Roumann are not

construction firms and do not enter into contracts with light-construction customers such

as Menards and Kroger. Instead, they are consultants who work for construction firms

that, in turn, enter into contracts with light-construction customers. See Compl. ¶ 59

(alleging that, to continue servicing customers such as Menards and Kroger, the

plaintiffs must associate with a different construction firm). The only contracts or

prospective contracts identified in the complaint are the contracts that TVJ entered into

with these customers. See Compl. ¶ 134. Although the plaintiffs contract directly with

construction firms such as TVJ/Symbiont and its competitors, they do not allege that

TVJ/Symbiont interfered with any contract or prospective contract that they might have

had or sought with a competing construction firm.

      Because the plaintiffs do not allege that they could have entered into contracts

with customers such as Menards and Kroger, their tortious interference claim could

succeed only if Wisconsin recognized a claim for intentional interference with an

existing or prospective noncontractual business relationship, such as the relationship




                                           18
between a sales representative and the customers he or she solicits on behalf of

another firm. However, the plaintiffs do not cite, and I have not found, a case decided by

a Wisconsin state court recognizing such a claim. Moreover, the Seventh Circuit has

canvassed the Wisconsin cases on tortious interference and concluded that Wisconsin

does not recognize a claim for tortious interference with a “mere ‘business relationship.’”

Shank, 192 F.3d at 684–91. Instead, the court held, Wisconsin only protects existing

contractual relationships or “sufficiently concrete prospective contract[s].” Id. at 689. 8

Finally, the idea that Wisconsin does not recognize a cause of action for tortious

interference with a mere business relationship is reflected in its pattern jury instruction

on tortious interference, which lists the first element of the claim as proof of the

existence of a contract or prospective contractual relationship. Wis. Jury Instructions-

Civil § 2780 (2014). The instruction even prompts the court to give a separate

instruction on the elements of contract formation “[i]f there is an issue on whether the

relationship amounts to a contract.” Id.

       Even if Wisconsin recognized a tort for intentional interference with a

noncontractual relationship, the plaintiffs’ claim would fail. The complaint does not

identify any concrete way in which TVJ/Symbiont’s alleged conduct harmed

Rousse/Roumann’s relationships with the customers. The complaint does not, for

8 The plaintiff cites a case from within this district in which a district judge seemingly
recognized a salesman’s claim for tortious interference with a prospective business
relationship under Wisconsin law. See Simpson v. Ha-Lo Indus., Inc., 74 F. Supp. 2d
861, 862 (E.D. Wis. 1999). However, district-court decisions have no precedential value
apart from the quality of their reasoning, and the Simpson case contains almost no
reasoning on the question of whether Wisconsin recognizes a claim for tortious
interference with a noncontractual business relationship. In any event, I am bound by
Seventh Circuit cases, and as discussed in the text, the Seventh Circuit has held that
Wisconsin does not recognize a claim for tortious interference with a noncontractual
business relationship.


                                            19
example, allege that Rousse was unable to procure any specific contract from the

customers for a competing construction firm because of TVJ/Symbiont’s actions.

Instead, the complaint simply alleges in conclusory fashion that TVJ/Symbiont’s actions

“disrupted” Rouse and Roumann’s “positive working relationships” with the customers.

Compl. ¶¶ 137–40. This vague and conclusory allegation is insufficient to state a

plausible claim for tortious interference. See Iqbal, 556 U.S. at 678.

       Finally, the complaint does not plausibly allege that TVJ/Symbiont engaged in

conduct that rose to the level of actionable interference. The complaint alleges only one

specific form of conduct in the tortious-interference count, namely, advising Rousse’s

client contacts “that Mr. Rousse and Roumann Consulting had been terminated.”

Compl. ¶ 139. But it was true that Rousse and Roumann had been terminated, and the

transmission of truthful information is not tortious interference. See Liebe v. City

Finance Co., 98 Wis. 2d 10, 13 (Ct. App. 1980) (“the transmission of truthful information

is privileged, does not constitute improper interference with a contract, and cannot

subject one to liability for tortious interference with a contract”) The complaint also

alleges that TVJ/Symbiont “disparaged” Rousse and Roumann, ¶ 139, but it does not

allege what this supposed “disparagement” consisted of. Thus, this is a conclusory

allegation that I may ignore. See Iqbal, 556 U.S. at 678.

       For these reasons, I conclude that the plaintiffs’ claim for tortious interference

fails to state a claim on which relief may be granted.

       2.     Conspiracy to Injure Business

       Wisconsin Statute § 134.01 prohibits conspiracies between two or more people

to willfully or maliciously injure the reputation, trade, business, or profession of another.




                                             20
Although the statute uses the disjunctive phrase “willfully or maliciously,” the Wisconsin

Supreme Court, following the lead of the United States Supreme Court, has held that

the phrase must be read conjunctively. See Maleki v. Fine-Lando Clinic Chartered, S.C.,

162 Wis.2d 73, 86 & 91 n.10 (1991) (citing Aikens v. Wisconsin, 195 U.S. 194 (1904)).

This means that, to succeed on a claim under § 134.01, a plaintiff must establish that

the defendants acted maliciously. “For conduct to be malicious under conspiracy law it

must be conduct intended to cause harm for harm’s sake.” Id. at 86. According to the

Seventh Circuit, for conduct to be malicious, the defendants’ motive cannot make

sense; instead, “[t]he plaintiff must allege and then prove an irrational desire to harm for

harm’s sake.” Virnich v. Vorwald, 664 F.3d 206, 214 (7th Cir. 2011).

       In the present case, the plaintiffs allege that all defendants—the Symbiont

entities and their managers—conspired to harm them in their business by causing TVJ

to terminate the independent contractor agreement and later fail to make post-

termination commission payments. Compl. ¶ 144. There are two defects in this claim.

The first is that a business decision made by the managers of a company is not legally

considered to be the product of a “conspiracy.” See Travis v. Gary Cmty. Mental Health

Ctr., Inc., 921 F.3d 108, 110 (7th Cir. 1990) (recognizing that “managers of a

corporation jointly pursuing its lawful business” are not “conspirators”). The second is

that the plaintiffs have pleaded themselves out of court by alleging that the defendants

acted with rational business motives. Here, I will focus on the second defect.

       The plaintiffs allege that the four individual defendants—the co-owners and

officers of the Symbiont entities—had a meeting at which they decided that Rousse was

overcompensated and that the firm could continue its business with customers such as




                                            21
Menards and Kroger without him. Compl. ¶¶ 45, 48, 50, 54. For these reasons, they

decided to cause TVJ to terminate the independent contractor agreement and pay

Rousse his post-termination commissions. Id. ¶¶ 54, 68–74. The complaint alleges that,

about one month later, the managers decided that they did not want to continue their

business “marriage” with Rousse for the full two-years-plus post-termination

commission period, and that therefore they offered him a single lump-sum payment in

lieu of periodic commission payments. Id. ¶ 78. When Rousse rejected this offer, the

managers decided to take the position that Rousse had committed willful misconduct

and therefore was not entitled to post-termination commission payments at all. Id. ¶ 79.

       These facts establish that the defendants did not act maliciously, that is, with an

irrational desire to cause harm for harm’s sake. It is true that the complaint alleges

generally that the defendants acted “maliciously,” see Compl. ¶ 144, and that, under

federal pleading rules, malice may be alleged generally, see Fed. R. Civ. P. 9(b). But

the plaintiffs then undermine their own allegation of malice by pleading that the

defendants acted rationally in furtherance of TVJ/Symbiont’s business interests by

attempting to terminate a contractor that the firm deemed overcompensated and

expendable while paying him as little post-termination compensation as possible and

keeping the customers he had brought to the firm. See Sabrina Roppo v. Travelers

Commercial Ins. Co., 869 F.3d 568, 590 (7th Cir. 2017) (recognizing that “[a] plaintiff

can plead herself out of court by alleging facts that show she has no legal claim.”)

Accordingly, the complaint fails to state a claim for relief under Wis. Stat. § 134.01.




                                             22
      3.     Unjust Enrichment

      In Count XI, the plaintiffs allege that the three Symbiont defendants would be

unjustly enriched if they were allowed to “retain commissions and other payments owed

to Roumann Consulting.” Compl. ¶ 201. The defendants contend that this allegation

fails to state a claim because Roumann’s right to commission payments is governed by

a contract—the independent contractor agreement.

      Under Wisconsin law a claim for unjust enrichment does not exist when the

subject of the claim is addressed by a valid and enforceable contract. See, e.g., Cont’l

Cas. Co. v. Wis. Patients Compensation Fund, 164 Wis. 2d 110, 118 (Ct. App. 1991).

The plaintiffs do not dispute this point. Nor do they contend that the independent

contractor agreement might be deemed invalid or unenforceable. Instead, they contend

that because none of the Symbiont entities is a named party to the agreement, they are

free to assert claims for unjust enrichment against them. See Pls.’ Br. at 25, ECF No.

10. But this flies in the face of the plaintiffs’ whole theory as to why the Symbiont

defendants could be liable to them, which is that Symbiont Construction is TVJ and that

the other two Symbiont entities are simply alter egos of each other and of Symbiont

Construction/TVJ. See Compl. ¶¶ 8, 9 & 88. The plaintiffs’ claims do not arise out of any

conduct by a Symbiont entity that was not taken in its capacity as TVJ’s successor

and/or alter ego. Thus, the Symbiont entities could be liable for nonpayment of

commissions only if TVJ were liable, and whether TVJ is liable is governed by the

independent contractor agreement. Accordingly, the plaintiffs cannot maintain a claim

for unjust enrichment based on the failure to pay commissions. 9


9As noted above, however, the plaintiffs separately allege that the defendants have
misused Rousse’s confidential information and assert unjust enrichment as one of their


                                           23
       4.     Wisconsin Antitrust Law

       In Count XIII, the plaintiffs allege that the defendants violated Wisconsin’s

version of § 1 of the Sherman Act, Wis. Stat. § 133.03(1), which Wisconsin courts

construe in conformity with federal cases decided under the Sherman Act. See, e.g.,

Conley Publ’g Grp., Ltd. v. Journal Commc’ns, Inc., 265 Wis. 2d 128, 140–41 (2003),

abrogated on other grounds by Olstad v. Microsoft Corp., 284 Wis. 2d 224 (2005).

       The plaintiffs allege that the defendants sought to horizontally restrain trade by

notifying customers such as Menards and Kroger that TVJ had terminated Rousse and

Roumann “in such a manner that it would frustrate Mr. Rousse’s and Roumann

Consulting’s ability to compete.” Compl. ¶¶ 214–15. This is the sum total of the plaintiffs’

allegations concerning a supposed antitrust violation, and it is difficult to find anything in

them suggesting that the defendants engaged in anticompetitive behavior. The plaintiffs’

brief does not expand on the complaint’s allegations or provide a cogent explanation as

to how the defendants could be deemed to have violated antitrust law. See Pls.’ Br. at

26, ECF No. 10. Instead, the brief simply asserts that the defendants entered into a

“horizontal agreement” and then observes that horizontal restraints are unreasonable

per se. Id.     But although the complaint accuses the defendants of seeking to

“horizontally restrain competition,” ¶ 214, it does not identify any potential horizontal

restraint.

       A horizontal restraint is one among competitors at the same level of distribution.

See Bus. Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 730 (1988); Miles Distribs.,

Inc. v. Specialty Const. Brands, Inc., 476 F.3d 442, 448 (7th Cir. 2007); Horizontal

legal theories in support of this claim. At this time, the unjust-enrichment count, as it
relates to the confidential information, may proceed.


                                             24
Restraint, Black’s Law Dictionary (7th ed. 1999). Because Symbiont is a construction

firm, it could horizontally restrain trade only by entering into a contract, combination, or

conspiracy with another construction firm. But the complaint does not identify another

construction firm or suggest that Symbiont conspired with one. 10 The only other entities

identified in the complaint are Rousse/Roumann and companies such as Menards and

Kroger. But these entities are not at the same level of distribution as Symbiont. Rousse

and Roumann are not construction firms; they are consultants that provide services to

construction firms. And obviously companies such as Menards and Kroger are not

construction firms; they are customers of such firms. Thus, no horizontal conspiracy is

alleged.

       Finally, it is difficult to understand how the only concrete action alleged in the

antitrust   count—Symbiont’s     notifying   its   customers    that   it   had   terminated

Rousse/Roumann—could be deemed to have been anticompetitive. No doubt Symbiont

told its customers about the termination to try and prevent them from following Rousse

to whatever new construction firm he might join forces with. But of course, such conduct

is not anticompetitive—it is competition for the customers’ business. Even if such

competition could be deemed unfair (and I do not think that it could), it would not give

rise to antitrust liability. See Stamatakis Indus., Inc. v. King, 965 F.2d 469, 471 (7th Cir.




10 Symbiont might also be liable on a horizontal-restraint theory if it participated in a
conspiracy between competitors on the same level of distribution as each other but on a
different level than Symbiont. See Miles Distribs., Inc., 476 F.3d at 449 & n.7 (noting the
possibility that “a facially vertical restraint imposed by a manufacturer can be horizontal
if caused by a ‘horizontal cartel’ among distributors”). However, the complaint in this
action does not identify a conspiracy among competitors at a different level than
Symbiont.


                                             25
1992) (noting that unfair competition is not redressable under the antitrust laws).

Accordingly, the complaint fails to state a claim for relief under Wisconsin antitrust law.

                                    III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the defendants’ motion to dismiss

(ECF No. 4) is GRANTED IN PART and DENIED IN PART. The motion is granted as to

all claims except for claims based on Symbiont’s alleged misuse of the plaintiffs’

confidential information.

       Dated at Milwaukee, Wisconsin, this 1st day of August, 2019.


                                   s/Lynn Adelman________
                                   LYNN ADELMAN
                                   District Judge




                                             26
